Citation Nr: 1517529	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to September 16, 2002 for the award of a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied an earlier effective date for a TDIU.  

By way of background, in August 2002, the Agency of Original Jurisdiction (AOJ), in pertinent part, denied entitlement to a TDIU.  In September 2002, the Veteran submitted a notice of disagreement (NOD).  In November 2002, the AOJ issued a statement of the case (SOC) and that same month, the Veteran submitted a substantive appeal to the Board (VA Form 9).  In September 2004, the Board remanded the issue of the Veteran's entitlement to a TDIU to the AOJ for additional action, to include referral to the Director of VA Compensation and Pension Service for consideration on an extraschedular basis.  

Subsequently, in December 2005, the Board denied entitlement to a TDIU.  The Veteran thereafter appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated the December 2005 Board decision denying entitlement to a TDIU and remanded the issue to the Board for further action.   

In June 2007, while the Veteran's appeal was pending at the Court, the AOJ granted  TDIU and effectuated that award as of September 16, 2002.  The Veteran appealed the effective date assigned.  Thereafter, in an October 2008 decision, which addressed other matters, the Board noted that the Court had vacated the previous December 2005 decision that denied entitlement to a TDIU, but observed that, as the RO granted a TDIU, effective September 16, 2002, in a June 2007 rating decision, such was no longer in appellate status.  The October 2008 Board decision also granted an initial 100 percent rating for the Veteran's depression.  The RO effectuated this decision in an October 2008 rating decision and assigned a September 16, 2002 effective date.   

Concurrently, the Veteran had perfected an appeal as to the June 2007 rating decision's assignment of an effective date of September 16, 2002, for the award of a TDIU.  However, in a February 2012 decision, the Board found that the Court's and the Board's decisions issued in February 2008 and October 2008, respectively, subsumed the AOJ's June 2007 award of a TDIU.  Given the absence of an award of a TDIU, the Board dismissed the Veteran's claim for entitlement to an earlier effective date for an award of TDIU as there was no allegation of fact or law that remained and referred the matter of entitlement to a TDIU prior to September 16, 2002 to the AOJ for further adjudication.  Subsequently, the AOJ adjudicated this matter in the June 2012 rating decision, which is currently on appeal.  

The Board is cognizant of the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), in which it was determined that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

However, in the instant case, the RO did not technically have jurisdiction to adjudicate the TDIU claim in the June 2007 rating decision, which was granted as of September 16, 2002, as the issue was pending before the Court at the time of the issuance of such decision.  Therefore, based on the Board's determination in the February 2012 decision that there was an absence of an award of a TDIU, it can be argued that the June 2012 rating decision currently on appeal is the first instance in which such claim was adjudicated.  Consequently, the Board finds that there is no freestanding claim for an earlier effective date for a TDIU.     

As a final preliminary matter, this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Prior to September 16, 2002, the Veteran was service-connected for degenerative disc disease of the lumbar spine at L5-S1, rated as 40 percent disabling, and residuals of bilateral frozen feet, rated as 10 percent disabling, for a total combined rating of 50 percent and, thus, did not meet the schedular criteria for a TDIU.  

2.  The Veteran filed an initial claim for a TDIU in September 1999, which was denied by the AOJ in a February 2000 rating decision; the Veteran did not initiate an appeal from this determination and new and material evidence was not submitted within one year.  

3.  The Veteran filed a new claim for a TDIU that was received on June 18, 2001 and the RO denied the claim in a July 2001 rating decision; as new and material evidence was received within one year of the July 2001 rating decision, the July 2001 rating is not final and the Veteran's appeal has been ongoing since the June 2001 claim.  

4.  From June 18, 2001, but no earlier, it is factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective June 18, 2001, the criteria for a TDIU have been met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date for his TDIU.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board further finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains private treatment records, VA outpatient treatment records, VA examination reports, and records from the Social Security Administration (SSA). There is no indication of relevant, outstanding records which would support the issue of entitlement to an earlier effective date for a TDIU prior to June 18, 2001.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Significantly, relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's claim for a TDIU.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Furthermore, he has been afforded VA examinations coincident with the time period in question and there is no indication that such do not accurately represent the current severity of his service-connected disabilities at such time and the impact they had on his employability.  Therefore, there is no outstanding information or evidence that would help substantiate the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

 "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution. If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155. 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.159(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated." Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written." Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time. Id. 
In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the record shows that the Veteran filed an initial claim for a TDIU in August 1999, which was denied in a February 2000 rating decision.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  As such, the February 2000 rating decision became final.  38 U.S.C.A. § 7104.  

Nevertheless, the Veteran filed a statement that was construed as a claim for a TDIU on June 18, 2001.  The RO again denied entitlement to a TDIU in a July 2001 rating decision and notified the Veteran of its decision in August 2001.  Although the Veteran did not initiate an appeal from this determination, new and material evidence was submitted within one year.  In this regard, the Veteran submitted a formal application for a TDIU in April 2002 within one year of the denial.  The Veteran was afforded a VA examination in June 2002 and the examiner found that the Veteran was unemployable.  Thus, this examination is considered new as it was not previously of record at the time of prior decision and is considered material as it indicated that the Veteran was unemployable.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the prior July 2001 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the Veteran's claim for TDIU has been ongoing since the June 18, 2001 claim.  

The Board recognizes that the Veteran's representative has asserted that the Veteran's claim has been ongoing since the initial claim filed in August 1999.  However, as noted above, this claim was adjudicated by the RO in the February 2000 rating decision.  Consequently, given the finality of the February 2000 decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for a subsequent award.  

Moreover, the Board finds that no claim, either formal or informal, to include under the provisions of 38 C.F.R. § 3.157(b), was received between the February 2000 denial and the receipt of his June 2001 claim.  In fact, no communication from the Veteran was received during such time period and no medical evidence sufficient to meet the standards articulated in 38 C.F.R. § 3.157(b) was received.  Therefore, following the final February 2000 rating decision, the Board finds that the Veteran's first claim for a TDIU was received on June 18, 2001.  Furthermore, as discussed below, the Board finds that, as of such date, but no earlier, it is factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.

From the date of claim, i.e., June 18, 2001, until September 16, 2002, when a TDIU was awarded, the Veteran was assigned a 40 percent rating for the service-connected degenerative disc disease of the lumbar spine at L5-Sl and a 10 percent disability rating for his bilateral frozen feet.  Thus, the combined rating was 50 percent and, in turn, the Veteran did not meet the scheduler requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must still determine whether a TDIU is warranted on an extraschedular basis.  

The Board notes that the Veteran has stated that he has not been steadily gainfully
employed since the mid-1980's.  At that time, his employer, Geneva Steel, felt that
he was unemployable.  In 1985, the Veteran filed a claim with U. S. Steel, alleging
that he injured his back due to ongoing strenuous physical work, and that he would
be unable to return to any type of strenuous work.  A report provided by the
Industrial Commission of Utah and signed by a VA doctor notes an injury in July
1985.  The report shows that the Veteran suffered from low back pain.  The VA
doctor reported that the Veteran's physical impairment was 100 percent for inability
to tolerate excessive physical exertion.  The report did not indicate that the Veteran
was unable to secure or maintain gainful employment which did not involve
physical exertion.

Furthermore, the record reflects that the Veteran continued to work in light duty jobs and construction jobs until he injured his neck in 1991 and began receiving Social Security disability in 1992 for back and neck pain.  This is shown overall in the evidence of record.  However, lack of employment is not conclusive evidence of unemployability.  In this regard, a September 1999 VA examiner noted that, "[t]he Veteran's disabilities related to low back pain seemed in excess of the principal findings noted on this examination and also of the findings on the lumbar spine x-rays.  However, the Veteran has apparently convinced the Social Security Disability examiners of his status as completely disabled as he draws Social Security Disability payments of approximately $900 per month.  This in itself would tend to preclude the Veteran's ability to perform any steady gainful employment."  In other words, it seems that the examiner was concluding that the Veteran's receipt of Social Security disability was, in and of itself, incentive not to seek employment; thus providing an example of where lack of employment is not conclusive evidence of unemployability.  

As noted above, the Veteran has been in receipt of Social Security Administration disability benefits since September 1992.  According to the Social Security records, the Veteran was awarded Social Security disability benefits due to his lumbar and cervical spine disorders.  A Medical evaluation associated with the Veteran's Social Security records showed that, historically, the Veteran had operated heavy equipment and did construction work.  He also had a history of orthopedic injuries and chronic pain, creating an incompatible condition related to his employment, inclinations and interests.  A rehabilitation process appeared to be needful.

The Board also points out that the Veteran complained of neck pain during the mid-1990's as well, and that he has suffered from other injuries.  For example, a medical report from July 1999 shows that the Veteran slipped on a boat and fell into the windshield injuring his left arm.  However neither a disability of the cervical spine nor a disability of the left arm is service-connected.  

Nevertheless, a June 2001 correspondence from a VA vocational rehabilitation counselor stated that vocational rehabilitation benefits were being denied to the Veteran because based on the Veteran's recent work history, or lack thereof, receipt of Social Security disability benefits, and his back and neck disabilities, it was determined that vocational rehabilitation would not likely aid the Veteran in achieving a vocational goal.  The decision was also based in part on an interview with a VA examiner where the Veteran stated that he has severe limitations because of his lower back and neck injuries that prevent him from working an eight-hour day.  

At a June 2002 VA examination, the VA examiner noted objective evidence of
broad-based disc bulging at L2-L3, L4-L5 and L5-S1 with degenerative disc disease
noted throughout the entire lumbar spine.  Significantly, the examiner observed that the Veteran was in true pain when getting on and off the examining table and that the Veteran walked favoring his back.  A diagnosis of residuals of frozen feet was also noted, although the examiner indicated that the only objective residual was that of loss of hair on the tops of the feet.  After thoroughly examining the Veteran and taking a complete medical history, the examiner concluded that "The Veteran is not felt to be employable by this examiner."  

Moreover, an August 2002 medical opinion from Dr. J.K.M, Executive Director of the Utah County Health Department, who was Medical Director at U.S. Steel, Geneva Works, during the Veteran's employment, stated that the Veteran's chronic low back problem continued during his employment with U.S. Steel, Geneva Works, and led to his early medical retirement.  Currently, the Veteran suffered from cervical spine disease.  However, his records from Geneva Steel do not mention any history or symptoms of cervical spine disease nor did the doctor recall from memory the Veteran having any cervical spine symptoms during his tenure there as medical director.

Based on this evidence, the Veteran's claim was referred for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In June 2005, the Director of Compensation and Pension Services (C&P) completed an administrative review for consideration of an extra-schedular grant of a TDIU.  In a June 2005 memorandum, the Director of C&P concluded that a review of all of the available evidence did not show that the Veteran's service-connected conditions, alone, rendered him unable to engage in gainful employment. 

Essentially, the Director of C&P noted that the Veteran was in receipt of Social Security disability based on cervical and lumbar spine conditions, but observed that the Veteran's cervical spine condition was not service-connected.  The Director of C&P also noted that the other opinions in the claims file, with regard to employment restrictions, essentially indicate that the Veteran's low back and neck disabilities prevented him from employment which required physical labor and/or strenuous heavy lifting type jobs, not all types of employment.  The Director of C&P acknowledged that the Veteran's service-connected lumbar spine disability restricted the Veteran's options as to the types of employment he is able to obtain and maintain, since he is unable to engage in heavy lifting or physically strenuous types of work.  However, his employment options were also notably restricted by his non-service-connected disabilities, including his cervical spine disorder as well as his depression and mood disorder.  Nevertheless, the Director of C&P clearly stated that the record did not reflect that the Veteran's service-connected frostbite injuries of the feet and his lumbar spine condition were the sole cause of his inability to obtain any type of gainful employment.

The Board now turns to whether the Veteran's service-connected disabilities resulted in impairment so severe that it was impossible for him to follow a substantially gainful occupation prior to September 16, 2002.  Initially, the Board notes that there have not been any contentions or medical evidence indicating that the Veteran's service-connected residuals of frozen feet preclude employment.  Thus, the primary question is whether the Veteran's low back disability rendered him unable to maintain or sustain gainful employment prior to September 16, 2002.  

The Board has carefully considered the totality of the pertinent evidence in this case.  The Board recognizes that there is evidence that the Veteran's cervical spine disorder affected his ability maintain or sustain substantially gainful employment.  A total rating based on individual unemployability is limited to consideration of the Veteran's service-connected disabilities.  However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to a nonservice-connected disability.  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disabilities alone would render the Veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

In the present case, when resolving the benefit of the doubt in favor of the Veteran,  the Board finds that when only considering the Veteran's service-connected low back disability, the evidence of record shows that he was unable to secure or follow a substantially gainful occupation as of the date of his TDIU claim on June 18, 2001.  Importantly, the evidence clearly shows that the Veteran's employment background was heavy equipment operator and construction work, which are physically strenuous occupations.  The Veteran has reported consistently throughout the appeal period that his service-connected degenerative disc disease of the lumbar spine prevented him from securing employment after he left his job in the 1980s.  He essentially has contended that he was forced to quit due to his service-connected lumbar spine disorder.  He also has reported that his service-connected degenerative disc disease of the lumbar spine interfered with his ability to perform his duties.  Moreover, when he sought to obtain vocational rehabilitation services to attempt to train for some other type of employment, he was denied as it was determined that he would be unable to achieve employment.  Importantly, the competent medical evidence of record, including SSA records, VA Vocational Rehabilitation records, and June 2002 and August 2002 medical opinions supports the Veteran's assertions regarding the impact of his service-connected low back on his employability.  

For instance, after examining the Veteran, the June 2002 VA examiner clearly found that the Veteran was unable to work due to his low back disability with no mention of his cervical spine disorder.  Although the examiner did not offer a detailed rationale for this finding, based on the face of the VA examination report, it is clear that the examiner found that Veteran's functional limitations due to his low back to be so severe as to preclude employment.  Moreover, although SSA findings are not binding on VA, the Board still finds it significant that SSA has determined that the Veteran is disabled and unable to work due to, at least in part, his low back disorder.  Also the August 2002 opinion confirmed that the Veteran had to medically retire solely due to his low back disorder.  

Additionally, although the Director of C&P indicated that the Veteran's low back disorder alone did not prevent his employment as other nonservice-connected disorders also affected his ability to work.  The Director of C&P did not appear to contemplate the June 2002 VA examiner opinion that the Veteran was unemployable solely due to his low back disorder.  Again, the Board observes that the examiner made this determination after examining the Veteran and taking a thorough medical history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Based on all of these findings, the examiner determined that the Veteran was unemployable solely due to his back disability.  Moreover, the Director of C&P also failed to consider the August 2002 medical opinion that clearly indicated that the Veteran's chronic low back problem led to his early medical retirement (without suffering from cervical spine disease at that time).  Therefore, such determination is accorded less probative weight.

Accordingly, based on the analysis above, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran was unemployable due to his service-connected disabilities as of June 18, 2001, but no earlier.  In this regard, the Board has considered whether it is factually ascertainable that the Veteran was rendered unemployable due to his service-connected disability within the one year prior to such date.  However, the evidence demonstrates that, while records from Geneva Works, U.S. Steel, in the 1980's show that the Veteran suffered a back injury and was unable to return to any type of strenuous work, the record reflects that the Veteran continued to work in light duty jobs and construction jobs until he injured his neck in 1991.  Furthermore, while SSA determined the Veteran to be unemployable in the 1990's, such records reflect that such finding was based, in part, on his nonservice-connected cervical spine disorder.  Conversely, in finding that the a TDIU is warranted as of June 2001, the Board relies heavily on the opinions obtained in 2002 that show that his service-connected back disability, separate from his nonservice-connected neck disability, renders him unemployable. 

Therefore, as noted above, the Board has determined that the Veteran's claim for TDIU has been ongoing since the June 18, 2001 date of claim and that the evidence shows that the Veteran has been unemployable throughout this period.  In conclusion, entitlement to TDIU is warranted, effective June 18, 2001, the date of claim.  38 U.S.C.A.  § 5107(b).    



ORDER

A TDIU is granted on an extraschedular basis, effective June 18, 2001, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


